      Case 1:20-cv-13711-RBK Document 2 Filed 10/27/20 Page 1 of 3 PageID: 70




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

    BRIAN A. PERRI,
                                                          Civil Action No. 20-13711 (RBK)
                Petitioner,

         v.
                                                           MEMORANDUM OPINION
                                                                & ORDER
    WARDEN OF FCI FORT DIX,1

                Respondent.

        Before the Court is Petitioner’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241. Petitioner did not pay the filing fee or submit an application to proceed in forma pauperis.

Under the Local Rules, an application to proceed in forma pauperis must include an:

               affidavit setting forth information which establishes that the prisoner
               is unable to pay the fees and costs of the proceedings and shall
               further submit a certification signed by an authorized officer of the
               institution certifying (1) the amount presently on deposit in the
               prisoner's prison account and, (2) the greatest amount on deposit in
               the prisoner's prison account during the six-month period prior to
               the date of the certification.
L. Civ. R. 81.2(b). The Court shall therefore terminate the case and direct the Clerk to send

Petitioner a blank application to proceed in forma pauperis.

        Additionally, Petitioner has sought to seal his entire petition and the supporting documents.

As a general matter, there is a “common law public right of access to judicial proceedings and

records,” In re Cendant Corp., 260 F.3d 183, 192 (3d Cir. 2001), yielding a “strong presumption”

of openness that may only be overcome by a showing that “disclosure will work a clearly defined

and serious injury to the party seeking closure,” In re Avandia Marketing Sales Practices & Prods.

Liab. Litig., 924 F.3d 662, 672 (3d Cir. 2019) (internal quotation omitted). Even if a document



1
 Petitioner named the United States of America as the respondent, but the proper respondent
under § 2241 is the warden of the facility holding the petitioner.
    Case 1:20-cv-13711-RBK Document 2 Filed 10/27/20 Page 2 of 3 PageID: 71




contains material that would work a serious injury if disclosed, the Court must still “consider

whether there is a less restrictive option to sealing the entire [document].” Fair Lab. Practices

Assocs. v. Riedel, 666 F. App’x 209, 213 (3d Cir. 2016).

        Local Civil Rule 5.3 governs motions to seal, which provides in relevant part that the

motion must describe with particularity: “(a) the nature of the materials or proceedings at issue;

(b) the legitimate private or public interests which warrant the relief sought; (c) the clearly defined

and serious injury that would result if the relief sought is not granted; [and] (d) why a less

restrictive alternative to the relief sought is not available.” L. Civ. R. 5.3(c)(3).

        With those principles in mind, the Court has temporarily sealed the Petition and supporting

documents and will now order Petitioner to submit a formal motion to seal. Petitioner shall also

specifically identify what information he would like to seal, and which documents he would like

to seal. If Petitioner insists on sealing the entire Petition and all of the exhibits, he shall explain

why he cannot submit a redacted copy of his Petition and exhibits.

        THEREFORE, it is on this       26th    day of October 2020;

        ORDERED that the Clerk of the Court shall substitute the “Warden of FCI Fort Dix,” as

the Respondent in this matter; and it is further

        ORDERED that the Clerk of the Court shall administratively terminate this case for

Petitioner’s failure to either pay the requisite filing fee of $5.00 or submit an application to proceed

in forma pauperis and for Petitioner’s failure to use the correct form; and it is further

        ORDERED that the Clerk of the Court shall send Petitioner a blank form application to

proceed in forma pauperis – DNJ-Pro Se-007-B-(Rev. 09/09); and it is further

        ORDERED that if Petitioner wishes to reopen this case, he shall so notify the Court, in

writing addressed to the Clerk of the Court, Mitchell H. Cohen Building and U.S. Courthouse,

Fourth and Cooper Streets, Camden, New Jersey, 08101, within 30 days of the date of entry of this
                                                   2
    Case 1:20-cv-13711-RBK Document 2 Filed 10/27/20 Page 3 of 3 PageID: 72




Order. Petitioner’s writing shall include a complete application to proceed in forma pauperis or

the filing fee; and it is further

        ORDERED that if Petitioner wishes to reopen this case, he shall also submit a formal

motion to seal specifically addressing the issues discussed above, within 30 days of the date of

entry of this Order; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Order upon Petitioner by

regular U.S. mail.



                                                    s/Robert B. Kugler
                                                   ROBERT B. KUGLER
                                                   United States District Judge




                                               3
